Citation Nr: 0521451	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  03-06 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
December 1973.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 RO decision, which denied service 
connection for bilateral hearing loss.  

In March 2004, the veteran appeared at the RO and testified 
at a video conference hearing that was conducted by a 
Veterans Law Judge sitting in Washington, D.C., who was 
designated to make the final disposition of this proceeding 
for VA.  

In July 2004, the Board denied service connection for 
chloracne, which was another issue on appeal, and remanded 
the case to the RO for additional development with respect to 
the bilateral hearing loss claim.  Following development, the 
case was returned to the Board for further appellate 
consideration.  However, the Veterans Law Judge who conducted 
the video conference hearing had, in the interim, left the 
Board.  By letter in June 2005, the Board notified the 
veteran of this, as the law required that the Veterans Law 
Judge who conducts a hearing on an appeal must participate in 
any decision made on that appeal.  The Board offered the 
veteran the opportunity of another hearing before a Veterans 
Law Judge who would decide his case.  In July 2005, the Board 
received the veteran's response that he did not wish for an 
additional hearing.  Thus, the Board now proceeds to review 
the veteran's claim.  


FINDING OF FACT

The veteran's currently demonstrated bilateral hearing loss 
is shown as likely as not to be the result of acoustic trauma 
during his active service.




CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
bilateral hearing loss is due to injury that was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a claimant in the development 
of a claim.  VA regulations that implement the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004).  The Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5103, 5103A, 
5107, and 5126, and codified as amended at 5102, 5103, 5106 
and 5107 (West 2002) redefined VA's duty to assist a claimant 
in the development of a claim.  VA regulations that implement 
the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet. App. 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the veteran 
in substantiating his claim.  

II.  Merits of Claim of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for a disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The veteran contends that his current bilateral hearing loss 
is attributable to acoustic trauma suffered during service.  
He asserts that his duties in the Navy involved maintenance 
of aircraft, which required that he be present on the flight 
line of a naval air station and the flight deck of an 
aircraft carrier.  He claims that he was frequently subjected 
to the noise of jet turbines, and that his ear muffs were 
essentially insufficient.  He does not recall undergoing a 
hearing test at the time of his separation from service.  He 
also notes that following service he was employed in 
carpentry and homebuilding businesses for a couple of years, 
during which he was exposed to power saws at short intervals.  
Thereafter, he was employed by the U.S. Postal Service, where 
he was not exposed to high frequency noises.  He asserts that 
his recreational activities also did not expose him to loud 
noises such as those encountered in service.  

Initially, it is noted that service connection is in effect 
for tinnitus, which was awarded by the RO in an April 2003 
rating decision, based in part on the medical opinion of a VA 
examiner who related the veteran's tinnitus to military noise 
exposure.    

Service medical records do not document any complaints, 
clinical findings, or diagnosis of hearing loss, to include 
at the time of the veteran's separation physical examination 
in November 1973.  Service department records, however, do 
indicate that the veteran was in the Navy and his military 
occupational specialty was A7 A/B system organizational 
maintenance technician.  He received various awards and 
citations, to include the Republic of Vietnam Medal and the 
Vietnam Service Medal.  None of the awards are designated as 
combat related, and the veteran does not contend that he 
engaged in combat during service.  Thus, the provisions of 38 
U.S.C.A. § 1154(b) (West 2002) are not for application.  

While the veteran does not remember having a hearing test at 
the time of his separation physical examination, service 
records reflect that he underwent an audiogram, of which 
findings indicated the following pure tone thresholds, in 
decibels, at 500, 1,000, 2,000, 3,000, 4,000, and 6,000 
Hertz:  0, 0, 0, 0, 5, and 5 in the right ear; and 0, 0, 5, 
10, 20, and 5 in the left ear.  It was not until he underwent 
a VA ear examination in March 2003 that the record reflects a 
diagnosis of hearing loss (although an audiological 
examination was not performed at that time).  The VA 
physician examiner opined that the veteran's hearing loss was 
most likely secondary to very loud jet engine noise exposure.  
On a private audiological evaluation in April 2003, the 
veteran's diagnosis was mild high frequency sensorineural 
hearing loss bilaterally.  The private audiologist also 
opined that it was "quite likely" that the onset of the 
veteran's hearing loss was from exposure to the jet engine 
noise while serving on flight lines and flight decks in the 
military.  The examiner, however, did not specifically 
indicate, using numerical scores, auditory thresholds for 
each of the tested frequencies.  Thereafter, a VA examiner 
(i.e., chief of audiology and speech pathology at the medical 
center) indicated, in a brief statement in June 2003, that he 
had reviewed the claims file and felt that it was not likely 
that the veteran's hearing loss was "significantly impacted 
by noise exposure in the service" based on normal hearing 
tests at entrance and separation from service.  

In November 2004, the veteran underwent a VA examination, and 
audiogram findings indicated the following pure tone 
thresholds, in decibels, at 500, 1,000, 2,000, 3,000, and 
4,000 Hertz:  20, 10, 25, 45, and 40 in the right ear; and 
15, 15, 35, 55, and 55 in the left ear.  The speech 
recognition scores, per the Maryland CNC word list, were 96 
percent in the right ear and 84 percent in the left ear.  The 
examiner interpreted the audiology results as indicating mild 
to moderate high frequency sensorineural loss.  The examiner 
also noted that, as the veteran had normal hearing at the 
time of his military separation physical examination, it was 
unlikely that his hearing loss was related to military noise 
exposure.

After carefully reviewing the evidence of record and the 
contentions of the veteran, the Board finds that, by giving 
the benefit of the doubt to the veteran, his bilateral 
hearing loss is related to acoustic trauma during service.  

The Board acknowledges the existence of a prolonged period of 
time between the veteran's period of service and medical 
evidence of bilateral hearing loss.  There are several 
medical opinions of record that address whether the veteran's 
currently demonstrated bilateral hearing loss, which meets 
the standards of 38 C.F.R. § 3.385, was incurred as a result 
of acoustic trauma during service.  Three opinions are 
furnished by VA examiners and one opinion is from a private 
audiologist.  As noted, two of the VA examiners opined 
against an etiological relationship between current hearing 
loss and in-service noise exposure, based on the existence of 
a normal hearing test at the time of the veteran's military 
separation examination.  Conversely, a VA examiner and the 
private audiologist felt that jet engine noise exposure in 
the military was either "most" or "quite" likely the cause 
of his present hearing loss.  The latter two examiners 
apparently did not have the benefit of review of the 
veteran's claims file, although it is not clear that access 
to the file would have resulted in a different opinion.  In 
that regard, it is noted that, according to the VA examiner 
in March 2003, who did not have access to the claims file, 
the veteran appeared to be an adequate historian and had 
reported at that time that his hearing loss had actually 
begun 20 years previously (i.e., many years after service).  
In other words, one VA examiner apparently did not reckon 
that medical evidence of hearing loss contemporaneous with 
service was an essential component in relating current 
hearing loss to the veteran's period of service.  

Despite the VA examiners' opinions that go against the 
veteran's claim, and the number of years that has passed 
prior to medical evidence demonstrating the existence of 
bilateral hearing loss, service connection may be granted for 
a disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

It appears that the medical opinions against the veteran's 
claims are borne out of a belief that the file showed no 
hearing loss concerns prior to the current claim and that 
such present concerns were too far removed from the time of 
service to be considered related thereto.  The opposing two 
medical opinions in the record apparently reflect a belief 
that noise exposure may not necessarily manifest in hearing 
loss until many years later.  

In any case, the Board finds that the evidence is relatively 
balanced, or in relative equipoise, in showing that the 
veteran's currently demonstrated bilateral hearing loss as 
likely as not resulted from acoustic trauma during his period 
of active service.  With application of the benefit-of-the-
doubt rule, the Board finds the evidence supports the 
veteran's claim of service connection.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for bilateral hearing loss is granted.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


